Citation Nr: 0117788	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service in the United States Marine 
Corps from 
April 1944 to July 1946.

This appeal arises from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied entitlement to service 
connection for the cause of the veteran's death, for 
entitlement to dependency and indemnity compensation and 
entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.  The appellant has appealed to the 
Board of Veterans' Appeals (Board) for service connection for 
the cause of the veteran's death.

The appellant has not requested a hearing.  


REMAND

The veteran died in July 1998 due to cardiorespiratory arrest 
due to or as a consequence of acute myelogenous leukemia.  
Service connection for cardiorespiratory disability or 
leukemia was not in effect.  The appellant contends that 
service connection for the cause of the veteran's death is 
warranted secondary to radiation exposure under the 
provisions of 38 C.F.R. §§ 3.307, 3.309(d) (2000).  

The record establishes that the veteran served in Japan with 
occupational forces in late 1945.  The record also reflects 
that he was assigned to Company F, 2nd Battalion, 2nd Marines, 
2nd Marine Division, beginning December 1, 1945.  Prior to 
being assigned to Company F, he might have been assigned or 
attached to the 1st Battalion, 27th Regiment.  

According to other documents, the veteran was billeted at 
Sasebo, Japan, in December 1945.  Sasebo is approximately 29 
statute miles north of Nagasaki.  There is no evidence 
indicating whether or not the veteran performed official 
military duties within 10 miles of the city limits of 
Hiroshima or Nagasaki during his service in Japan.  However, 
according to the Defense Threat Reduction Agency (DTRA) 
website, <www.dtra.mil/news/fact/nw_hnforce.html>, elements 
of the 2nd Marine Division occupied Nagasaki in 1945 and 
1946.  Thus, it is plausible that the veteran may qualify as 
a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d).

To assist the appellant, the RO should contact the DTRA in an 
attempt to verify whether the veteran or his unit (Company F) 
participated in the occupation of Nagasaki or otherwise 
performed official military duties there.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the DTRA and 
provide them with the details of the 
veteran's military service.  The RO 
should request that DTRA determine 
whether the veteran and/or his unit 
participated in the occupation of 
Nagasaki, or otherwise performed official 
military duties within 10 miles of the 
city limits of Nagasaki or Hiroshima.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




